Title: To James Madison from Peder Blicherolsen, 6 June 1802
From: Blicherolsen, Peder
To: Madison, James


SirPhiladelphia 6th June 1802
In your letter of the 22d of April, you have been pleased to observe Sir in answer to mine of the 12th same month concerning the capture of the Danish ship Mercator by Captain Maley of the United States, that proper instructions should be given to an attorney as soon as I had signified the District in which I wished the judicial proceeding to be instituted.
As for the present moment I reside in the City of Philadelphia where I shall be at hand to give instructions to counsel, I take the Liberty to propose that the case may be investigated in the district court of Pennsylvania, which I suppose will be so much the more eligible, in point of locality, as it is the state where Captain Maley resided at the time of the capture, and in which he may in his absence perhaps be most legally sued. I have the honor to be with the greatest esteem & consideration Sir &c &c
(signed)   Blicher Olsen.
 

   
   Tr (DNA: RG 46, Transcribed Reports and Communications from the Executive, vol. 4). Marked “(Copy).” Enclosed in JM to the Senate, 30 Mar. 1810 (see ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 3:344, 347).



   
   JM to Blicherolsen, 23 Apr. 1802.


